MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00762-CV

                            IN THE MATTER OF B.D.S.

   Appeal from the 313th District Court of Harris County. (Tr. Ct. No. 2013-06337J).

TO THE 313TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 16th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on August 14, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 16, 2015.

             Panel consists of Chief Justice Radack and Justices Higley
             and Massengale. Opinion delivered by Justice Higley.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT